Title: New York Ratifying Convention. Remarks (Melancton Smith’s Version), [27 June 1788]
From: Smith, Melancton,Hamilton, Alexander
To: 


[Poughkeepsie, New York, June 27, 1788]
Mr. Hamilton
It is natural to suspect such a power—of money—more than necessity of govt.
Men predjudiced.
Have read govt.—wrong Ideas—his Ideas to give a safe and equal repr—no danger to entrust rulers in Republics.
Owes it origin to the present times.
This a Republic Govt—
One part to be chosen by ye. people for two years.
The next chosen for 6 years by peoples Repre.
The presid. chosen imediately by ye people for 4 years.
Entitled to approbation—even admiration—has all Checks—not confd. powers—two Branches—submd. to a chief magisor—a court admirably calculated—holding places during good behavr—why did gentn. come forward—Nobody ever said before, yt. a govt. shd. not be entrusted wh all power necessary.
To talk of despotism. as appld. to this govt. abd.—all govts. has the purse and ye sword.
No Instance except the shadowy govt. of ancient Republics.
The maxim applies to the difft departments—the Legisl. ought not to have the purse & Sword.
It is high time we shd. reason right.
The saying, tht this govt. is unsafe—contrary to the opinions of all writers.
What is an adequate representation?
This State a mean—one to 4000.
The US: may be 16.0000—this wd. be a mob.
The rule in a small commy. will not apply to a large one.

If it goes to 200—will be sufft. to deliberate—secure agan Corrupt—cant made in 2 Years—no Idea 60 or 80—can combine.
no man who does not substitute fancy to reality.
This govt. all the requisites that any writer is reasoner.
The talk of danger to Liberty is verbage.
What power is necessary—a question what is convenient—
What ye objects of ye nat. gov—
As applied to revenue. Common defence implies a power of war offensive & defence.
The sources of expence—the maintainance of internal policy and defence.
what is ye propor. between them?
In great B.: where a monarch, a Court &c the proportion, is abt. 14 to 1.
Where ought to be lodged—is it most necessary in the natl. or State govts?
To the State govts. who have only ¹⁄₁₄—
the Body who have ye genl. govs.
No limits to the power, who cannot be limtd.
If we are to appropriate we must give the ¹⁄₁₅—
To a mind not predisposed, the agts sufficient.
In order to borrow—must have funds—must run in debt—sound policy. To contribute as much as they can—must run in Debt more than is necessary.


Consent to ye Check
This principle recognized by ye confederation—attestation to ye principle—ye ag not effectual.This principle admitted in ye amendment.If it necessary, give it all effect.Said—This doctrine oppd. to Liberty—An extensive Country must be a despotism. N York beyond the limits contemplated. misunderstood.


I said so
The principle confd. to democracies. You may delegate how any extent.


all ye world
No qualif. to this, but yt. an extensive govt. The attention of governts. to adminr. of justice and regulating internal police.Admits there must be local governmt.


 The natl. govt. have no incl. because the State govts—new. Y. props.
 It wd. be a suicide—it cannot take care of the affairs & depends on ye S. Govts.
on Election law ye gen Govr must have ye means of ye ⟨–⟩ existence
No Presidt.—No Senate—investg. propd.

no motive—a dream.
Would be impracticable. History proves that in all confd. govts. the members are stronger than head. Some of the ancient republics rested in the head. In Europe the Govts. were divided into feudatories—they generally prevailed. The Instances where the head has prevailed, the Barons have been oppressers—

another principle men will not submit to a phantom
The State governments will not be tyrannies. The people will have confidence, because We love our family.

 Are more numerous officers—have families connects &c
The State govts. have ye appd. of all militia officers—Judges.
The objects of the two govts.—to pass all Laws of crimes,—the Courts, be in view the people.
Agriculture, manufactures, as other go[v]ts.
The State govt. concurrent jurisdiction.
The most part of the time, not taken up in making
Laws for taxes. They will have most of ye. power they now have.
The position of end of Liberty, most fanciful.
The reasoning amots. to this, you must not trust the genl. govermt. because you have ye greatest checks upon them.
The State govts. ought to have ye means of their own.
Admitting concurrent juisdict—there is no supreme—inconst.
Supposing one penny an Acre of Land by ye general govt.—the State govt. anoth. penny.

the cause must go to ye ⟨–⟩
The Courts to judge. Walking in a line of usurpation. The Judges appointed during the pleasure. Remember this is a true repub. gov. with all checks security.

